Citation Nr: 0030990	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-08 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability as secondary to service-connected left knee 
disability.  

2.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

Initially, the Board notes that the veteran's appeal 
originally included the issue of entitlement to service 
connection for a left knee disability.  During the pendency 
of the appeal, the RO, in a January 2000 rating decision, 
granted service connection for left knee disability, 
evaluated as 20 percent disabling.  The veteran was notified 
of this decision and did not file a notice of disagreement.  
Therefore, the issue of any higher evaluation for this 
disability is not presently in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)(where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability).

The issue of service connection for sinusitis will be 
addressed in the Remand section of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the right knee 
has been obtained.

2.  The veteran's right knee disability was not caused by, 
but has been aggravated by, the service-connected left knee 
disability.



CONCLUSION OF LAW

A right knee disability is proximately due to or the result 
of service-connected left knee disability.  38 U.S.C.A. 
§§ 1110 (West 1991), Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.310 (2000); Allen v. Brown, 7 Vet.App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran is service-connected for a left knee disability, 
evaluated as 20 percent disabling.  

The service medical records are negative for any complaint, 
treatment or diagnosis regarding the right knee.  The report 
of separation examination in June 1972 shows that clinical 
evaluation of the lower extremities was normal.  

A private hospital work-up indicates that the veteran was 
seen in July 1983 following a right knee injury.  Physical 
examination revealed no pertinent abnormalities.  The 
diagnosis was possible chondromalacia versus torn lateral 
meniscus of the right knee.  In January 1984, the veteran 
underwent arthroscopic partial lateral meniscectomy and 
chondroplasty of the patella of the right knee.  The 
postoperative diagnosis was Grade III chondromalacia of the 
patella along with tear of the lateral meniscus of the right 
knee.  Arthroscopic debridement of the right knee was done 
again in October 1997.  

In an April 1999 statement, Dr. J.M. noted a possible 
relationship between the veteran's in-service left knee 
injury and his current right knee condition.  

The veteran was afforded a VA orthopedic examination in 
October 1999.  On physical examination of the right knee, 
range of motion was 0 to 120 degrees.  Stress test for 
chondromalacia was positive.  The diagnosis was 
chondromalacia of both kneecaps with mild arthritic changes 
in the right knee.  The examiner indicated that because of 
the 1983 injury he had difficulty establishing a direct link 
between the veteran's left knee condition and right knee 
problems.  The examiner commented that because of the left 
knee problems the veteran was probably putting extra strain 
on his right knee.  He indicated that the veteran was 
probably putting 15-20 percent overuse on the right knee due 
to the left knee, but he opined that the major part of the 
right knee problems were related to the post-service injury 
and the chondromalacia.

Analysis

Initially, the Board is satisfied that all relevant facts 
have been properly and sufficiently developed, and that no 
further assistance to the veteran is required to comply with 
the statutory duty to assist.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after service when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, a disability 
which is proximately due to, or results from, another disease 
or injury for which service connection has been granted shall 
be considered a part of the original condition.  38 C.F.R. § 
3.310(a).  Specifically, when aggravation of a disease or 
injury for which service connection has not been granted is 
proximately due to, or is the result of, a service-connected 
condition, the veteran shall be compensated for the degree of 
disability, and no more, over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5107); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Board notes that the veteran is service-
connected for a left knee disability, evaluated as 20 percent 
disabling.  He maintains that his right knee disability is 
secondary to his service-connected left knee disability.  

After reviewing all the evidence and material of record, the 
Board notes that no causal connection between the veteran's 
service-connected left knee disability and his nonservice-
connected right knee disability has been demonstrated.  In 
fact, the 1999 VA examiner indicated that the veteran's right 
knee problems were mainly due to the post-service injury in 
1983 and the chondromalacia.  However, the examiner, by 
noting that the veteran is putting 15-20 percent overuse on 
the right knee due to the left knee, has clearly established 
that the service-connected left knee disability, to some 
degree, has aggravated the veteran's right knee condition.  
For this reason, the Board finds that, in accordance with the 
provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a) as 
interpreted in Allen, although the veteran's right knee 
disability is not shown to have been caused by the left knee 
disability, this service-connected disability is shown to 
aggravate his right knee problems.  Under the circumstances, 
service connection is warranted for the degree of disability 
of the right knee (i.e., 15-20 percent) over and above the 
degree of disability existing prior to aggravation.  See 
Allen at 448.  To this extent, the appeal is granted.


ORDER

Entitlement to service connection for right knee disability 
is granted.



REMAND

The service medical records show that the veteran was seen in 
November 1970 for treatment of a cold with persistent frontal 
headaches.  His nose was stuffy.  Initial impression was 
frontal sinusitis.  When seen four days later, it was noted 
that he had symptoms of pharyngitis.  Subsequent records are 
negative for evidence of any continuing problems with 
sinusitis/pharyngitis.  The report of separation examination 
in June 1972 shows that clinical evaluation of the nose and 
sinuses was normal.  

Private medical records show that in May 1979 the veteran was 
seen for complaint of a cold, cough and congestion.  The 
diagnosis was sinusitis.  Subsequent records reflect 
continued complaints of sinus congestion and diagnoses of 
sinusitis.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for sinus problems 
since service.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  If after making reasonable 
efforts, the RO is unable to obtain all 
of the relevant records so sought, the RO 
must provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A)  A copy of the notice 
must be associated with the claims file. 

2.  The RO should schedule the veteran 
for a VA nose and throat examination to 
determine the nature and etiology of the 
veteran's sinusitis.  All indicated tests 
and studies should be performed.  The 
examiner must express an opinion as to 
whether it is as likely as not that the 
veteran's sinusitis is related to 
service.  A complete rationale for all 
opinions expressed must be provided.

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

3.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for sinusitis.  

The RO must review the claims file and ensure that all 
notification and 
development action required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new notification 
requirements and development procedures contained in sections 
3 and 4 of the Act (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully complied with and 
satisfied.  For further guidance on the processing of this 
case in light of the changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 2000), as well as any 
pertinent formal or informal guidance that is subsequently 
provided by the Department, including, among others things, 
final regulations and General Counsel precedent opinions.  
Any binding and pertinent court decisions that are 
subsequently issued also should be considered.  If the 
benefit sought on appeal remains denied, the appellant and 
the appellant's representative, if any, should be provided 
with a supplemental statement of the case (SSOC).  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NADINE W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


- 9 -


